Proceeding pursuant to CPLR article 78 to review so much of a determination of the respondent, dated August 14, 1979 and made after a hearing, as found that petitioner suffered or permitted the licensed premises to become disorderly on certain dates, revoked its restaurant liquor license, directed that no new license be issued for said premises for 24 months, and imposed a bond claim of $1,000. Determination confirmed insofar as reviewed and *604proceeding dismissed on the merits, without costs or disbursements. The determination of the respondent is supported by substantial evidence and the punishment imposed is not so disproportionate to the offense as to be shocking to one’s sense of fairness (see Matter of Pell v Board of Educ., 34 NY2d 222). Mollen, P. J., Damiani, Gulotta and Cohalan, JJ., concur.